      Case 2:18-cv-02009-TLN-DB Document 50 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX JOE GONZALEZ,                                 No. 2:18-cv-2009 TLN DB P
12                       Plaintiff,
13            v.                                         ORDER
14    KING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff moves the Court for an order directing the return of

19   his legal documents from another inmate, Patterson, who had been helping plaintiff prosecute this

20   case. Plaintiff is unable to communicate with this inmate directly because plaintiff is housed in

21   the segregation unit. He seeks an order directing officials at Mule Creek State Prison to have

22   inmate Patterson escorted from “A” yard to “C” yard to return plaintiff’s documents. Plaintiff

23   does not specify to which person(s) this request would be directed, and the Court cannot issue an

24   order against an individual who is not a party to a suit pending before it. See Zenith Radio Corp.

25   v. Hazeltine Research, Inc., 395 U.S. 100 (1969). His request must therefore be denied. In

26   addition, since filing this motion, plaintiff has filed two other motions and his pretrial statement,

27   suggesting that he is now in receipt of his legal documents.

28
                                                        1
      Case 2:18-cv-02009-TLN-DB Document 50 Filed 09/24/20 Page 2 of 2

 1            Based on the foregoing, IT IS HEREBY ORDERED that plaintiff’s motion for a court

 2   order (ECF No. 31) is DENIED.

 3   Dated: September 23, 2020

 4

 5

 6   /DLB7;
     DB/Inbox/Routine/gonz2009.misc2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
